NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
IN RE RESEARCH CORPORATION
TECHNOLOGIES, INC. ~
201 1- 1 177
(Reexaminati0n N0. 90/007,187)
Appea1 from the United States Patent and Trademark
Office, Board of Patent Appea1s and Interferences.
ON MOTION
ORDER
Research C0rporation Technologies, Inc. moves to
dismiss their appea1.
Upon consideration thereof
IT ls ORDERED THAT;
(1) The motion to dismiss is granted The appeal is
dismissed.
(2) Each side shall bear its own costs

IN RE RESEARCH CORP
2
FOR THE CoURT
 1 7  /s/ Jan Horbal__\;
Date
cc: J. Michael Jakes, Esq.
Raymond T. Chen, Esq.
s21
J an Horb aly
Clerk
Issued As A Mandate: MARo 1 7 mm d
FlLED
u.s. count or umw rel
11-re F»_:oEam_ macon
HAR~ 1 7 2011
.lAN HDRBALY
CLEH(